DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

 Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Binacchi EP 1 705 122 in view of Blanc WO 2008155226 in view of Brown US 2,292,101.
Regarding claims 1 and 4, Binacchi discloses a method for manufacturing a compostable pod for brewing products, which comprises preparing a first sheet (band 6) and a second sheet (band 18 (shown as 17 in the abstract and figures)) (paragraph [0039], fig. 1).  The first sheet (6) is shaped such as to make at least a first concave portion (means 20), the second sheet (18/17) is shaped such as to make at least a second concave portion (means 15), the first concave portion is filled with a predetermined quantity of brewing product (brewing powder), and said first concave portion is joined to said second concave portion so that the respective concavities are opposite one another and define a casing for said brewing product (paragraph [0046]).
Claim 1 differs from Binacchi in the pod for brewing products being made of biodegradable material with gas barrier properties.
Blanc discloses a compostable pod for brewing products which pod comprises a first concave portion and a second concave portion where the cavities of said first and second concave portion are opposite one another and define a casing (fig. 1, reference signs 2 and 4).  A predetermined quantity of brewing product (coffee) is arranged inside the casing (paragraph [0040]) and the first and second concave portions are made of preformed biodegradable filtering material with gas barrier properties (paragraphs [0027] and [0030] – [0032]).  Further, since an inert gas is injected into and contained therein to maintain a spacing between layers of the filtering material until said pod is used, the pod would obviously have to have gas barrier properties (paragraph [0048]).
Blanc is providing a compostable pod for brewing products having gas barrier properties for the art recognized as well as applicant’s intended functions which is to reduce waste and protect the environment whilst also protecting the brewing product.  To therefore modify Binacchi and manufacture the pod from compostable materials having gas barrier properties to further protect the environment as taught by Blanc would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.
Claim 1 differs from Binacchi in view of Blanc in the moistening at least a first portion of said first sheet and a second portion of said second sheet in order to configure said first and said second sheets into concave portions and drying said first and said second concave portions.
Brown discloses a method for manufacturing a pod for brewing products which method comprises preparing a first and a second sheet, shaping said first and second sheets so as to make first and second concave portions, filling the first concave portion with a predetermined quantity of brewing product, and joining said first concave portion to said second concave portion so that the respective concavities are opposite one another and define a casing for said brewing product (page 1, left col., ln 49 – 55 and right col., ln 17 – 24).  Brown further discloses that at least a first portion of said first sheet and a second portion of said second sheet would be moistened in order to configure (before or during the cupping operation), that is to make said first portion and second portions into concave portions and that said moistening would be carried out by directing at least one steam flow against said first and second portions.  It is also noted that Brown discloses the use of steam would provide both moisture as well as heat (page 1, right col., ln 32 – 38) and said heat would be seen to act to dry said first and said second concave portions.  
Brown is moistening at least a portion of said first and second sheets for the art recognized function of creating a desired softening of the sheets in order to more easily form said sheets into first and second concave portions which is applicant’s reason for doing so as well.  To therefore modify Binacchi in view of Blanc and moisten at least a first portion of said first sheet and a second portion of said second sheet in order to more easily configure said sheets into respective concave portions as taught by Brown would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.
Regarding claim 2, Binacchi in view of Blanc in view of Brown disclose the first sheet or second sheet would be made of biodegradable material with gas barrier properties is a composite having a cellulosic component (filter paper) and a bioplastic (degradable plastic) component (‘266, paragraph [0012], [0030]). 
Regarding claim 3, Binacchi in view of Blanc in view of Brown disclose the use of heat simultaneous to configuration of the first and second concave portion which would obviously result in a drying step (‘101, page 1, right col. ln 32 – 38).
Regarding claim 11, Binacchi discloses the configuring step is carried out by a shaping body comprising at least one convex stamp configured to move towards and away from a concave mould with a mutually complementary shape (preforming means 20) (paragraph [0040] – [0041] and fig. 1).
Claims 3, 5, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Binacchi EP 1 705 122 in view of Blanc WO 2008155226 in view of Brown US 2,292,101 as further evidenced by Swoboda et al. US 2007/0215678.
Regarding claims 3, 5, and 12, first it is noted that since the first and second sheets are indeed sheets, i.e. webs in the paper trade, and that the first and second sheets would necessarily have two different faces, that is a front and a back.  Further, as set forth above in the rejection of claim 1 Binacchi in view of Blanc in view of Brown disclose the shaping of the first and second sheets during the manufacturing of the compostable pod and that it is desirable to moisten portions of the first sheet and the second sheet with steam in order to aid in configuring portions of said first and second sheets into first and second concave portions.  Claim 5 differs from Binacchi in view of Blanc in view of Brown, if at all, in the step of moistening being carried out by directing two different steam flows against the two faces of either the first or second sheet and claims 3 and 12 differ from Binacchi in view of Blanc in view of Brown in the recitation of a specific drying step after configuration of the first and second concave portions.
Swoboda discloses with respect to the paper molding art a flat sheet (blank), the sheet should contain enough moisture to make the fibers in the blank sufficiently plastic to permit said sheet to be formed into the desired three dimensional shape, and that it was a common and well established practice in the art to use multiple steam showers (61) in order to moisten a sheet prior to configuring said sheet to the desired final shape (pressing flat blanks into the desired shape) (press section 62), and then drying  in a drying section (63) which would obviously require heat (paragraph [0141], [0005], [0006]) and therefore it is seen as obvious that as a matter of routine practice the ordinarily skilled artisan would have done so.  Swoboda also discloses that the drying step would be carried out by at least one of the stamp or the mould, i.e. one of the die surfaces would contain a heating means (paragraph [0118]).  Further regarding claim 5, since Swoboda is disclosing the use of steam showers plural, i.e. at least two, it is obvious to the ordinarily skilled artisan to carry out the step of moistening said sheet by directing two different steam flows against the two faces of at least one of the first or second sheet.
Response to Arguments
Applicant's arguments filed 16 May 2022 have been fully and carefully considered but they are not found persuasive.
Regarding the rejections, applicant urges that Blanc does not disclose the material used to manufacture the compostable pod is really a gas barrier, that none of the materials used by Blanc would have a cellulosic component, and that the compostable pod would have a non-integral envelope with gas injected between the layers, i.e. it appears that applicant is urging said envelope would not form part of said pod.  These urgings are not deemed persuasive.  Blanc discloses that in the manufacture of the compostable pod that it is advantageous to provide a space (7) between the casing (4) and filter layers (2) of said pod for optimum storage prior to use and a very advantageous way of creating and maintaining the spacing is to use an inert gas (paragraph [0047] – [0048]).  Further Blanc discloses the gas will not be replaced by atmospheric air until the compostable pod has been used (paragraph [0050]) making it abundantly clear that the material would have to have gas barrier properties.  Even though there might be spacing between the filter and casing 4, they still form the first and second biodegradable sheets.  Blanc clearly teaches that the envelope is also biodegradable (paragraph [0033]).  Blanc also teaches that the compostable casing can be remanent, that is the casing remains with said pod and therefore the casing would be considered part of the compostable pod (paragraph [0027]).
Regarding the materials used by Blanc not having a cellulosic component Blanc unequivocally discloses the use of cellulosic components in the form of filter paper (paragraph [0030] and [0044]).  It is also noted that Blanc discloses the materials would also use corn starch which is derived from plants, i.e. a material derived from a cellulosic source, from which the bio plastic would be made (paragraph [0012]).  It is therefore seen that contrary to applicant’s assertions and as set forth in the rejections above that Binacchi in view of Blanc as further evidenced by Brown disclose all the limitations of claims 1 and 2.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        16 July 2022


/VIREN A THAKUR/Primary Examiner, Art Unit 1792